Exhibit 10.68

 

[AVI BioPharma, Inc. letterhead]

 

January 29, 2009

 

Eastbourne Capital Management, L.L.C.

1101 Fifth Avenue, Suite 370

San Rafael, CA 94901

Attention:  Eric Sippel

 

Re: Letter Agreement Regarding Board of Director Representation

 

Dear Eric,

 

This letter will confirm our understanding and agreement regarding the
appointment of a person nominated by you (including any successors to the
original person nominated by  you, the “Nominee”) to be a member of the Board of
Directors of AVI BioPharma, Inc. (the “Company”) in connection with the closing
of the financing transactions contemplated by that certain Securities Purchase
Agreement dated as of  January 29, 2009 (the “Agreement”),

 

Pursuant to the powers granted to it under the Bylaws and subject to the
conditions set forth below, the Company and the Board of Directors of the
Company, at a duly convened meeting of directors, shall take all actions
necessary, including increasing the size of the Board of Directors, if
necessary, to appoint with immediate effect the Nominee as a director of Company
with a term expiring at the next annual meeting of the shareholders of the
Company.  In addition, subject to those same conditions, at each meeting of
shareholders of the Company, the Nominating and Corporate Governance Committee
of the Board of Directors and the Board of Directors (unless otherwise required
by the fiduciary duties of the directors) shall (i) nominate the Nominee to
stand for election as a director of the Company for a succeeding term in
accordance with the Company’s procedures for nomination of directors as provided
for in its Bylaws and the charter of the Nominating and Corporate Governance
Committee, (ii) recommend such election and solicit proxies in respect thereof
and (iii) vote the shares of common stock represented by all proxies granted by
shareholders in connection with the solicitation of proxies by the Board of
Directors in connection with such meeting in favor of the Nominee’s election,
except for such proxies that specifically indicate a vote to withhold authority
with respect to the Nominee.  The Company agrees that until the Nominee is
appointed to the Board of Directors, the number of directors on the Board shall
be  less than the maximum number of directors permitted by the Company’s Bylaws.

 

While serving on the Board of Directors and any committee thereof, the Nominee
shall be entitled to all the rights and privileges of the other directors and
committee members, including, without limitation, indemnification, compensation
in connection with the Nominee’s service as a director and committee member in
accordance with the Company’s policies applicable to all directors and access to
the Company’s outside advisors; provided, however, that the Nominee shall not be
entitled to participate in or observe and upon the good faith request of the
Board of Directors or any such committee shall recuse him or herself from any
meeting or portion thereof at which the Board of Directors or any such committee
is evaluating and/or taking action with respect to (a) the ownership of shares
of common stock and warrants of the Company held by the Nominee or any entity of
which the Nominee is an affiliate or (b) any transaction proposed by, or with
the Nominee or any such affiliate. The Board of Directors or

 

--------------------------------------------------------------------------------


 

any such committee shall be entitled to take such actions as it shall deem
reasonably necessary or appropriate to carry out the provisions of the preceding
sentence.

 

The foregoing is conditioned on the following: (1) closing of the financing
transaction as contemplated in the Agreement, (2) confirmation of the Nominee’s
status as an independent director, as such term is used under applicable
rules and regulations of the SEC and The Nasdaq Stock Market, and (3) the
Nominee’s agreement to abide by the written policies of the Board of Directors
and the committees thereof (including, without limitation, the Code of Business
Conduct and Ethics), as amended from time to time, and written policies of the
Company applicable to members of the Board of Directors (including, without
limitation, the Insider Trading Policy, as amended from time to time).

 

This letter agreement will terminate when investment funds managed by you hold
less than 25% of the shares of common stock purchased pursuant to the Agreement,
including shares of common stock, if any, acquired upon exercise of the warrants
issued under the Agreement.

 

Sincerely,

AVI BIOPHARMA, INC.

 

/s/ Les Hudson

 

 

Les Hudson, PhD.

 

--------------------------------------------------------------------------------